 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN-GLEN MEHL,                                  No. 2:19-cv-1099-TLN-EFB PS
12                       Plaintiff,
13              v.                                     ORDER
14    JOHN RICHARD SHREWSBERRY;
      WELLS FARGO BANK NATIONAL
15    ASSOCIATION,
16                       Defendants.
17

18          Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

19   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21          Defendants have also filed a motion to dismiss the complaint, which they noticed for

22   hearing for hearing on September 18, 2019. ECF No. 3. Court records reflect that plaintiff has

23   not filed an opposition or statement of non-opposition to the motion.

24          Local Rule 230(c) provides that opposition to the granting of a motion, or a statement of

25   non-opposition thereto, must be served upon the moving party, and filed with this court, no later

26   than fourteen days preceding the noticed hearing date or, in this instance, by September 4, 2019.

27
            1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   Local Rule 230(c) further provides that “[n]o party will be entitled to be heard in opposition to a
 2   motion at oral arguments if opposition to the motion has not been timely filed by that party.”
 3   Local Rule 183, governing persons appearing in pro se, provides that failure to comply with the
 4   Federal Rules of Civil Procedure and Local Rules may be grounds for dismissal, judgment by
 5   default, or other appropriate sanctions. Local Rule 110 provides that failure to comply with the
 6   Local Rules “may be grounds for imposition by the Court of any and all sanctions authorized by
 7   statute or Rule or within the inherent power of the Court.” See also Ghazali v. Moran, 46 F.3d
 8   52, 53 (9th Cir. 1995) (“Failure to follow a district court’s local rules is a proper ground for
 9   dismissal.”). Pro se litigants are bound by the rules of procedure, even though pleadings are
10   liberally construed in their favor. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).
11           Accordingly, good cause appearing, it is hereby ORDERED that:
12           1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.
13           2. The hearing on defendants’ motion to dismiss (ECF No. 3) is continued to October 16,
14   2019 at 10:00 a.m. in Courtroom No. 8.
15           3. Plaintiff shall file an opposition to defendants’ motion, or a statement of non-
16   opposition thereto, no later than October 2, 2019.
17           4. Failure to file an opposition to the motion will be deemed a statement of non-
18   opposition thereto, and may result in a recommendation that this action be dismissed for lack of
19   prosecution and/or for failure to comply with court orders and this court’s Local Rules. See Fed.
20   R. Civ. P. 41(b).
21           5. Defendants may file a reply to plaintiff’s opposition, if any, on or before October 9,
22   2019.
23           6. Defendants’ request to appear telephonically at the September 18, 2019 hearing (ECF
24   No. 6) is denied as moot.
25   DATED: September 12, 2019.
26

27

28
                                                          2
